DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s preliminary amendment filed on October 12, 2021 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blechman U.S. Patent Application Publication No. 2005/0267847 A1 in view of Ford et al (hereinafter “Ford”) U.S. Patent Application Publication No 2017/0041296 A1.
As per claims 1 and 11, Blechman discloses a computerized network system which tracks and records network interactions among multiple system users, comprising multiple standard users, multiple enterprise users and multiple participating legal professionals, the network system comprising:
system software, comprising: a system database, a server software, at least one downloadable native User App for use by the standard users, at least one downloadable native Professional App for use by the participating legal professionals, and at least one Web App for use by the enterprise users, wherein the at least one native Professional App links to the at least one Web App (see figs. 1 and 5, which discloses among others physicians, psychologist, legal professionals e.t.c );
system hardware, comprising: user devices used by the standard users, enterprise devices used by the enterprise users, professional devices used by the participating legal professionals, and a system server, wherein the user devices execute the at least one downloadable native User App, the enterprise devices access the at least one Web App, the professional devices execute the at least one native Professional App with a link to the at least one Web App, and the system server runs the server software, and wherein the system hardware is interconnected through a network (see fig. 1 and 5, which discloses enterprise level comprising: hospitals, schools, regulatory agency, Prison; Provider levels to include Lawyer, physician and client level to include: client 1, client 2, client 3.);
	wherein the network system facilitates a private communication linkage between any one of the standard users and any one of the legal professional users that have established a confidential relationship (0019, which discloses that “A network connects multiple enterprises, each coordinating multiple practitioners who provide services to multiple consumers.”);
wherein the network system uses a blockchain process to record and preserve interactions of the system users in an immutable network audit trail, which is stored in the system database (0063, which discloses that “FIG. 5b illustrates the invention's unique client-centric multi-level, multi-discipline user integration feature, an expression of the invention's unique system and methods. FIG. 5b shows user integration across user levels (client, provider, enterprise) and across user disciplines (medicine, psychology, education, social work, regulatory compliance). FIG. 5b shows integrated information sharing and activity coordination among five providers (ref# 91-95) and four enterprises (ref# 87-90) providing overlapping services to three clients (ref# 96-98). One relational database (ref# 99), stores information in each client account so that it is accessible to a multi-level (provider, enterprise), multi-disciplinary (lawyer, physician), ever-changing array of authorized account users.”); and
wherein the blockchain process at least records and preserves interactions on the network system pertaining to securing and providing professional legal services (0063, which discloses that “One relational database (ref# 99), stores information in each client account so that it is accessible to a multi-level (provider, enterprise), multi-disciplinary (lawyer, physician), ever-changing array of authorized account users.”; 0078).
Alternatively, Ford discloses wherein the network system uses a blockchain process to record and preserve all interactions between and among the system users in an immutable network audit trail, which is stored in the system database (See Ford: 0407, which discloses that “Block chain utilizes a distributed database that maintains a continuously growing list of data records that are protected, such as against tampering, revision, and the like. A block chain may utilize one central database split across many computers, such as may be used to certify transactions and, for instance, or to confirm that a transaction happened and that there is a record for it. In embodiments, block chain may be applied to content management, such as to certify transactions, operations, and the like.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Blechman and incorporate a system wherein the network system uses a blockchain process to record and preserve all interactions between and among the system users in an immutable network audit trail, which is stored in the system database in view of Ford in order to improve and facilitate the management of data records among participants.

As per claims 2 and 12, Blechman further discloses the network system, wherein:
the blockchain process records and preserves interactions relating to soliciting proposals for professional legal services and acceptance of offers for professional legal services (0063; 0078);
the blockchain process records and preserves communications between the legal professional users and the standard users (0063; 0078);
the blockchain process records and preserves shared documents or files associated with obtaining professional legal services (0063; 0078);
the blockchain process records and preserves information relating to the referrals (0115; 0116; 0124);
the blockchain process records and preserves information associated with obtaining informed consent (0016); and
the blockchain process records and preserves conflicts-of-interest information (0063; 0078).

As per claims 3 and 13, Blechman further discloses the network system, wherein:
the at least one downloadable native User App or the at least one Web App is configured to provide one or more interfaces that permit the standard users to solicit proposals from the legal professional users and to accept offers from the legal professional users (0020);
the at least one downloadable native Professional App is configured to provide one or more interfaces that permit legal professional users to offer professional legal services (0013; 0078); and
the blockchain process records and preserves interactions relating to soliciting the proposals, accepting the offers, and offering the professional legal services (0020; 0078).
As per claims 4 and 14, Blechman further discloses the network system, wherein:
the at least one downloadable native User App or the at least one Web App is configured to provide one or more interfaces that define minimum qualifications for the legal professional users that are able to offer professional legal services (0013; 0078).

As per claims 5 and 15, both Blechman and Ford further discloses the network system, wherein:
the at least one downloadable native User App or the at least one Web App is configured to provide one or more interfaces that permit evaluation criteria to be specified for evaluating any proposals received from the legal professional users (Bechman: 0013 Ford: 0512);
the proposals received from the legal professional users are ranked, at least in part, using the evaluation criteria (Bechman: 0013; Ford: 0512).

As per claims 6 and 16, Blechman further discloses the network system, wherein:
the system software permits the legal professional users and the standard users to communicate with each other in connection with professional legal services (see fig. 5; 0013; 0078); and
the blockchain process records and preserves communications between the legal professional users and the standard users (0020; 0078).

As per claims 7 and 17, Blechman further discloses the network  system, wherein:
the system software permits the standard users to share documents or files with the professional users (0078); and
the blockchain process records and preserves any shared documents or files (0078).

As per claims 8 and 18, Blechman further discloses the network system, wherein:
the system software is configured to obtain informed consent information from standard users (0016); and
the blockchain process records and preserves information associated with obtaining the informed consent information (0016). 

As per claims 9 and 19, Blechman further discloses the network system, wherein:
the system software is configured to provide one or more interfaces that facilitate referrals (0115; 0116); and
the blockchain process records and preserves information relating to the referrals (0115; 0116).

As per claims 10 and 20, Blechman further discloses the network system, wherein:
the blockchain process records, preserves, and audits compliance with requirements pertaining to legal and professional standards, confidentiality, conflicts-of- interest and informed consent (0024; 0063).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 23, 2022